DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on November 9, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding rejections which are withdrawn.
3.	The claim amendments are not sufficient to overcome the objection to claims 1 and 4 which are maintained.  
With regards to claim 1, the definition of R1 is not written in proper alternative or Markush format.  It is suggested to amend the language in the definition of this variable in a similar way as Applicants have amended other occurrences of improper Markush or alternative format.  Also, the recitation of 
    PNG
    media_image1.png
    52
    639
    media_image1.png
    Greyscale
 is still not in proper alternative or Markush format.  The following correction is suggested:  replace entire text as noted with “or a pharmaceutically acceptable salt thereof with an alkali metal, ammonium or amine, in the form of a racemate or optically active isomer, or an addition salt with acid.”
With regards to claim 4, Applicants have placed the term “and” between the second and third claimed compounds.  It is suggested for Applicants to place the term “and” between the last and second to last compounds instead.
4.	New grounds of objected are set forth in this office action.
5.	A new ground of rejection under 35 USC 112 has been necessitated by the claim amendments.
Claim Objections
6.	Claim 3 is objected to for not being written in proper alternative or Markush format.  It is suggested to amend the language in the definition of this variable in a similar way as Applicants have amended other occurrences based on the objection to claim 1, for example.
7.	Claim 6 is objected to for not being written in proper alternative or Markush format.  It is suggested to amend the language in the definition of this variable in a similar way as Applicants have amended other occurrences based on the objection to claim 1, for example.  It is suggested to amend the language for all occurrences of improper Markush or alternative format in this claim.
8.	Claims 2, 4, 12 and 14 objected to for being dependent on a base objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 5 recites the limitation "the substituent on N9.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 as amended and no longer recites a substituent on N9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626